Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured for (as)” in claims 11, and 14-16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 199 12 480 A1 in view of DE 10 2009 001101 A1.
See the Written Opinion of the ISA filed 18 May 2021. 
DE ‘480 is considered to be the closest prior art and, in figures 1 and 12 thereof, discloses the following, wherein these figures are considered to be identical to figures 1 and 2 of the present application, apart from the missing electric motor: In figure 12 of document DE ‘480, the reference signs of the shifting elements (Kl, K2, Bl, B2, B3) do not appear to coincide with those in figure 1. Clutch K1 corresponds to applicants clutch 8, K2 = clutch 9, B1 = brake 5, B2 = brake 6 and B3 = brake 7. Using the wording of claim 11, figures 1 and 12 of document DE ‘480 therefore appear to disclose the following: 
A transmission (G) for a motor vehicle, comprising: an input shaft (10); an output shaft (11); 

Therefore, the subject matter of claim 11 differs from the disclosure of document Dl in that:
a) the discs of the first shifting element have exclusively lining-free friction surfaces, and 

The technical effect of feature a) is considered to be as follows: 
Since the friction surfaces of the first shifting element do not have a friction lining, a considerably higher surface pressure is possible than in the case of conventional disc shifting elements, as a result of which the number of discs and the friction area can be reduced. As a result, the drag torques in the open state of the first shifting element can be reduced (cf. page 4, first paragraph of the present application). Moreover, there is a residual slip capability (cf. page 4, second paragraph).
The technical effect of feature b) is considered to be as follows:
Hybrid capability of the transmission.
It is therefore considered to be the objective technical problem to modify a transmission which is known from figures 1 and 12 of document DE ‘480 in such a way
a) that at least one of the shifting elements thereof has lower drag torques in the case of a more compact overall design and a residual slip capability,
b) and that the transmission is hybrid-capable.
During the search for a solution, a person skilled in the art will find document DE ‘101. Said document teaches the use of "lining-free frictional shifting elements" (paragraph [0014]) having "frictional surfaces of the inner and outer discs made from steel" (claim 4) in the case of "switch-off elements which are opened in each case only in the case of upshifts" (claim 1). 
In this way, a person skilled in the art arrives in an obvious way at the above-mentioned distinguishing feature a). In addition, the hybridization of a transmission is a simple structural measure for a person skilled in the art. It belongs to the common general knowledge in the art to attach an electric machine which can be operated as a motor and a generator on the drive shaft of a transmission. Reference is made merely by way of example in this regard to figure 1, reference signs 28 and 40 of, for example, document US 2012/178573 A1 (cited in the application). In a manner which is suggested by his/her common general knowledge in the art, a person skilled in the art therefore also provides an electric machine which can be operated as a motor and a generator on the drive shaft 10 of the transmission which is known from figure 1 of document DE ‘480.

In this way, a person in an obvious way (and distinguishing feature distinguishing feature skilled in the art arrives completely independently of a) ) at the above-mentioned b)    .
Therefore, it would have been obvious to those of ordinary skill in this art at the time the application was effectively filed to modify DE ‘480 in view of DE ‘101 and to add an electric motor to the input thereof, since these modifications are taught by the prior art and would not require undue experimentation or have any unexpected results.
Regarding claims 12, 19 and 20:
The additional features of these claims are already known from document DE ‘480 or DE ‘101:
With regard to claim 12, see claim 4 of document DE ‘101.
With regard to claims 19 and 20, see figures 1 and 12 of document DE ‘480 which appear to be substantially identical to figures 1 and 2 of the present application, apart from the missing electric motor. Therefore, the respective subject matter of these claims is deemed to be obvious to those of ordinary skill in this art at the time the application was effectively filed in view of the rejection of claim 11 above and for the same reasons. 
Regarding claim 13:
Claim 13 claims merely what has already been called

Since a person skilled in the art does not modify the switching elements Kl, K2, Bl and B3 which are known from figure 12 of document DE ‘480, it is assumed that they are configured as routine shifting elements.
Therefore, the subject matter of claim 13 is obvious to those of ordinary skill in this art at the time the application was effectively filed for the same reasons given for rejecting claim 11. 
Claim 18:
It is considered to be a simple structural and obvious measure, since it is routine, to feed oil radially from the outside to outer shifting elements, such as the first shifting element 6 in figure 1 of document DE ‘480.
Therefore, the subject matter of claim 18 would have been obvious to those of ordinary skill in this art at the time the invention was effectively filed since it would not require undue experimentation or have any unexpected results. 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 199 12 480 A1 in view of DE 10 2009 001101 A1 and further in view of DE 103 33 429 A1.
Claims 14 and 15:
Claims 14 and 15 claim a detailed construction of the first and second shifting elements (5, 6 -figure 1 or Bl, B2 - figure 12) of the transmission structure which is known from document DE ‘480. A detailed construction which appears 
wherein the first shifting element (D) can be actuated hydraulically by means of a piston (414), wherein the piston (414) engages radially at least in sections around a rotationally fixed body ("housing intermediate wall GZ") which is set up as a rotationally fixed interface of the second shifting element (C); wherein the rotationally fixed body (GZ) which is set up as an interface of the second shifting element (C) locks the outer discs of the second shifting element (C) fixedly so as not to rotate and, furthermore, is set up to support the force which acts on the second shifting element (C) from an actuating piston (314) .
In a manner which is suggested by document DE ‘429, a person skilled in the art also provides the detailed construction which is disclosed therein for the shifting elements 5 and 6 of the kinematically equivalent transmission which is known from figure 1 of document DE ‘480, especially since document DE ‘480 does not disclose any detailed constructions at all.
In this way, said person skilled in the art arrives in an obvious way at the development which is claimed in claims 14 and 15.
Therefore, the respective subject matter of claims 14 and 15 would have been obvious to those of ordinary skill in this art at the time the application was effectively filed because it would not require undue experimentation nor have unexpected results thereof. 
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the identified documents disclose the additional features of claim 16, in particular a rotationally fixed body which serves as an interface of an axial bearing for supporting forces which act in the axial direction between the planetary gear sets and a transmission housing. Said features even belong to the common general knowledge in the art. Therefore, a person skilled in the art cannot arrive at the subject matter of claim 16 from a combination of one or more of the cited documents with or without the common general knowledge in the art, to be precise regardless of which problem a person skilled in the art wishes to solve.
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 16 August 2018 have been considered by the examiner. 
	The Written Opinion filed 18 May 2018 has been considered by the examiner. During informal telephonic communications with applicant, the examiner offered to make an examiner’s amendment in this application in order to incorporate the allowable subject matter indicated in the WO into the independent claims in order to avoid a written non-final Office Action from this examiner. Applicant refused and thus, since the 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Dirk Wright/
Primary Examiner
Art Unit 3659



Thursday, May 13, 2021